Citation Nr: 0305258	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  94-49 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder (diagnosed as 
paranoid schizophrenia).

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 

(The issues of entitlement to an increased rating for 
lumbosacral strain and for TDIU will be the subject of a 
later separate Board decision.)



WITNESSES AT HEARING ON APPEAL

Appellant, his mother and spouse
ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
April 1974.

This appeal arose from rating decisions of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA), Regional 
Office (RO).  

On September 26, 1997, the Board issued a decision which did 
not reopen the veteran's claim for service connection for a 
psychiatric disorder, finding that no new and material 
evidence had been presented.  On July 21, 1999, the United 
States Court of Appeals for Veterans Claims (hereinafter "the 
Court"), issued an order that vacated the September 1997 
Board decision denying reopening of the claim for service 
connection for a psychiatric disorder and which remanded the 
case to the Board for readjudication consistent with Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
readjudicated the claim in June 2000, again denying the claim 
to reopen.  The latter decision was again appealed to the 
Court, which vacated the Board's decision in April 2001 for 
consideration of the veteran's claim in light of legislation 
enacted during the pendency of the appeal.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

In a separate Order, dated in June 2001, the Court also 
vacated a separate June 2000 decision that denied an 
increased rating for lumbosacral strain.

The Board is undertaking additional development of the issues 
of entitlement to an increased rating for lumbosacral strain 
and entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities pursuant to the authority 
granted by 67 Fed. Reg. 3099, codified at 38 C.F.R. § 
19.9(a)(2) (2002).  When the development has been completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903 codified at 38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing the response 
of the veteran and his representative, the Board will prepare 
a separate decision addressing these issues.  


FINDINGS OF FACT

1.  In a decision dated in February 1991, the Board denied 
the veteran's claim to reopen the claim for service 
connection for paranoid schizophrenia.

2.  That evidence associated with the claims file subsequent 
to the February 1991 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1991 Board decision which determined that 
new and material evidence had not been submitted to warrant 
reopening a claim of entitlement to service connection for 
paranoid schizophrenia is final.  38 U.S.C.A. § 7103 (West 
1991 & Supp. 2002); 38 C.F.R. § 20.1100 (2002). 

2.  New and material evidence to reopen the claim for service 
connection for paranoid schizophrenia has not been received, 
and the 1991 decision of the Board is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including new provisions codified at 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  

The new § 5103 requires VA to notify the claimant of what 
evidence is necessary to substantiate the claim, indicating 
whether VA will attempt to obtain such evidence or if the 
claimant should obtain it. The record shows that the veteran 
was provided specific notice of VCAA, including the duty to 
notify, in correspondence dated in September 2002.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The new § 5103A requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  However, the enhanced duty-to-assist 
provisions of the VCAA do not apply to this claim because it 
was received before August 29, 2001, the effective date of 
the provisions applicable to a claim to reopen.  66 Fed. Reg. 
45,620 (Aug, 29, 2001) (codified at 38 C.F.R § 3.159(c) 
(2002)). 

Notwithstanding the effective date provisions, applicable to 
38 C.F.R § 3.159(c) in a claim to reopen, the record contains 
all pertinent records identified by the veteran, which have 
either been obtained by VA or submitted by the veteran.  In 
short, the Board concludes that the pertinent provisions of 
the VCAA have been complied with. 

Evidence Previously Considered by the Board in February 1991 

In a decision dated in February 1991, the Board denied the 
veteran's claim to reopen the claim for service connection 
for paranoid schizophrenia.  Unless the Chairman of the Board 
orders reconsideration, all Board decisions are final on the 
date stamped on the face of the decision.  38 U.S.C.A. 
§§ 511(a), 7103(a), 7104(a) (West 1991 & Supp. 2002); 38 
C.F.R. § 20.1100(a) (2002).  The law provides that the prior 
Board decision cannot be modified unless evidence submitted 
in support of the veteran's claim to reopen is "new and 
material" pursuant to 38 U.S.C.A. § 5108 (West 1991).

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002). 

The evidence of record at the time of the prior Board 
decision consisted of service medical records as well as post 
service medical records.  The service medical records 
revealed that the veteran was psychiatrically normal at the 
time of entrance onto active duty in January 1972.  In March 
1974, he was seen for a psychiatric evaluation but no 
psychiatric illness found.  The April 1974 separation 
examination also found his mental health as normal.

The veteran was hospitalized between September and October 
1976.  He had been sent for a psychiatric evaluation in June 
1976, after he began to have difficulties with co-workers and 
supervisors.  A diagnosis of a mental disorder was made at 
that time, paranoid schizophrenia, supported by psychological 
testing.  The diagnosis was latent schizophrenia.  The record 
reflects initial mental health contact occurring in June 
1976.

A rating issued in February 1977 originally denied service 
connection for paranoid schizophrenia, finding that it was 
not present in service, nor to a compensable degree within 
one year of discharge.

The veteran continued to be treated for schizophrenia; he was 
hospitalized in October 1979.  He reported that he was 
suffering from side-effects of his medication; some 
Parkinsonian symptoms due to phenothiazines were noted.  The 
examiner doubted that the veteran was actually suffering from 
schizophrenia, noting that he had done very well on a 
minimal, noneffective dose.  In fact, his symptoms cleared 
spontaneously, without medication.  The diagnosis was 
paranoid personality.

The record also contained a letter written by a personal 
physician in October 1976.  It indicated that the 
schizophrenia was first diagnosed in June 1976.  It was also 
opined that this was present in the veteran's service, 
although a rationale for this opinion was not provided.  
Alcohol abuse and a paranoid personality were diagnosed 
during an August 1980 VA hospitalization and paranoid 
schizophrenia was diagnosed during an April 1981 VA 
examination.  Service connection was again denied by a rating 
action issued in July 1981. 

A March 1982 VA examination diagnosed undifferentiated 
schizophrenia.  The veteran displayed ideas of reference and 
possible perceptive disorders.  In November 1983, the Board 
denied service connection for a psychiatric disorder, finding 
that no such disorder was present in service or to a 
compensable degree within one year of discharge.  Following 
this denial, the veteran submitted numerous outpatient 
treatment records that reflected treatment for his paranoid 
schizophrenia in the 1980's and early 1990's; he also 
submitted several duplicates of the July and October 1976 
statements from VA physicians.  A VA counseling psychology 
note from March 1990, referred to some excessive detailing, 
tangentiality, and questionable reasoning, but no delusional 
conceptualization.  There was no overt paranoid ideation, 
though he was suspicious of the VA adjudication process.  He 
was totally focused on getting service connection for his 
psychiatric problems.

Evidence Submitted since the February 1991 Board Decision 

The evidence submitted since the 1991 refusal by the Board to 
reopen included the report of a March 1991 VA examination, 
which produced a diagnosis of paranoid schizophrenia.  He was 
hospitalized at a VA facility in December 1991 for his 
paranoid schizophrenia.  A July 1993 VA examination also 
produced a diagnosis of paranoid schizophrenia.  Duplicates 
of the July and October 1976 statements from VA physicians 
were also submitted.  

In April 1996, the veteran, his mother and his wife testified 
at a personal hearing at the RO.  He and his mother claimed 
that he had had no psychiatric problems prior to service.  He 
testified that he began to hear voices during service, and he 
had a fear that others were after him.  He stated that he 
could not recall anyone ever telling him in service that he 
had schizophrenia.  His mother commented that she noticed a 
change in his behavior after his return from service.  He 
indicated that he began to have trouble with his supervisors 
when he worked at the VA following his discharge.  He was 
sent to a psychiatrist in June 1976, and paranoid 
schizophrenia was diagnosed.  His wife, who had been married 
to the veteran since 1993, stated that he often talked to 
himself and was occasionally violent.

The veteran was examined by VA in May 1996 and a diagnosis of 
paranoid schizophrenia was entered.  VA personnel records 
included health records from 1974 to 1980.  His pre-
employment physical, conducted in September 1974, revealed no 
abnormalities.  An August 1975 evaluation noted that his work 
was satisfactory.  There was no mention between September 
1974 and April 1975 of any psychiatric complaints nor was any 
psychiatric pathology documented.

The veteran was hospitalized at a VA facility from September 
19 to October 31, 1997, after experiencing suicidal 
ideations, auditory hallucinations and paranoia.  He had been 
drinking several beers per day and had also used cocaine.  He 
had also stopped taking his Haldol.  The Axis I diagnoses 
were paranoid schizophrenia, alcohol and cocaine dependence 
and substance mood disorder.

VA outpatient treatment records from April 1997 to June 1998 
showed that on February 18, 1998 he was still using both 
alcohol and cocaine. He was noted to be doing well on his 
medications. A mental status examination conducted on June 
16, 1998 noted that he was pleasant until being told 
something that he did not want to hear; then he became short. 
He was goal directed and understandable. About two months 
before, he had heard voices at night that said derogatory 
things about him. He had little insight into his problem.

The record now also contains more recent treatment records, 
such as more current outpatient treatment records.  However, 
none of the records submitted reflect competent medical 
opinion suggesting onset of the claimed disorder in service 
or within a year thereafter.

Conclusion 

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements or those of his witnesses do 
not serve his claim in a meaningful way, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise), nor do they provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

When the case was previously decided in 1991, the claim 
failed because the evidence did not demonstrate an 
association between the claimed disability existing in 1976 
and military service.  The evidence recently submitted still 
fails to competently demonstrate an association between the 
veteran's acquired psychiatric disorder and military service. 

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence not having been presented to reopen 
the claim for entitlement to service connection for paranoid 
schizophrenia, the claim to reopen is denied.



		
	GEORGE E. GUIDO JR. 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating 


the form to reflect changes in the law effective on December 
27, 2001.  See the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In 
the meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



